Citation Nr: 1417329	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include Taylor bunion, hammertoes, hallux abducto valgus, and keratoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from December 1972 to December 1974.  He had additional service in the Naval Reserve from June 1986 to June 1988, to include periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has subsequently been transferred to the North Little Rock, Arkansas RO.
   
In January 2012, the Board reopened the claim of service connection for a bilateral foot disability and remanded it for additional development, to include scheduling a VA examination.  The agency of original jurisdiction (AOJ) attempted to carry out these instructions.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).
 
The issues of entitlement to service connection for a heart condition, alcohol dependence, hypercholesterolemia, a colon condition, bilateral leg pain, and a back condition have been raised by the record (see January 2012 VA Form 21-4138), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that he wore boots that were too small and that his feet were often wet during his period of active military service.  He maintains that he was treated in sick call for foot problems.  The Veteran and his family members have submitted statements attesting to continuity of foot symptomatology from active service to the present.  

The Board notes that aside from a December 1972 Army entrance examination, an August 1978 sick call slip, and a June 1986 Naval Reserve examination, the Veteran's service treatment records (STRs) are missing.  The December 1972 and June 1986 examination reports contain normal clinical lower extremity evaluations.  The Veteran denied having foot trouble in June 1986,

In January 2012, the Board remanded the case so that a VA examination could be scheduled to determine the nature and etiology of any currently diagnosed bilateral foot disability.  The Veteran was scheduled for a VA examination in March 2012. 

The Veteran's representative contends that the March 2012 VA examination is inadequate.  The Board agrees.  See Stegall, 11 Vet. App. at 271.  The March 2012 VA examiner referenced various "structural deformities" and "congenital bony structures" and indicated that these problems had no relationship to the wearing of boots for two years during service.  The examiner also determined that there was no relationship between the Veteran's active duty service and "changes that I see today."  It is unclear whether the "changes" noted by the VA examiner refer to the minimal degenerative changes found on X-rays of the left foot.  

The Board also notes there is no mention of pes planus despite the fact that an August 2008 correspondence from a VA physician contains a diagnosis of flat feet.  Indeed, it appears that this record was added to the claims file after the March 2012 VA examination.  In addition, the March 2012 VA examiner opined that the Veteran's "entire bony structure is congenital in nature and not brought on by or aggravated by boots."  No rationale was provided for this opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The precise nature of the Veteran's bilateral foot disabilities is still unclear.  Accordingly, the Veteran's appeal presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  These questions include whether any currently diagnosed bilateral foot disability, to include pes planus, is a congenital disease or defect or whether it is an acquired disability that underwent a permanent aggravation during the Veteran's active duty service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Moreover, the March 2012 VA examiner based his negative opinion on the absence of foot injury or problems during the Veteran's service.  However, the Veteran has consistently reported that his current foot problems began during his active duty service.  See, e.g., July 2008 NA Form 13055; July 2008 VA Form- 21-4138; June 2008 VA Form 21-526; June 2005 VA Form 21-526.  Thus, the factual basis for the VA examiner's opinions is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  Accordingly, another examination and opinion is necessary on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination with a different examiner than the examiner who conducted the March 2012 examination to identify all current foot disabilities and provide an opinion on the etiology of each disability.  All testing deemed necessary should be performed and the results reported in detail.  The claims folder, to include a copy of this remand, must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  (If the examiner does not have access to Virtual VA, print out and include a copy of any relevant records.) 

The examiner should identify all disabilities associated with the feet, to include determining whether the Veteran has bilateral pes planus.

For each congenital abnormality found, determine whether it is at least as likely as not, i.e. a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active service (December 1972 to December 1974).

For each congenital disease identified, consider the medical probabilities that it was incurred in, or aggravated by (e.g., a worsening of the underlying condition as compared to an increase in symptoms), the Veteran's active service (December 1972 to December 1974).

For each acquired foot disorder identified, determine whether it had its clinical onset in service or is otherwise related to active service.  If it pre-existed service, determine whether it clearly and unmistakably pre-existed service and whether it was clearly and unmistakably not aggravated during the Veteran's active service (December 1972 to December 1974).

The examiner should address the December 1972 Army entrance examination, the June 1986 Naval Reserve examination, the August 2008 correspondence from Dr. D.O., and the May 2008 VA treatment records.  The examiner should also discuss lay statements from the Veteran and his family members regarding continuity of symptomatology. 

The examiner is advised that some of the Veteran's STRs are missing or lost and the absence of these records is not persuasive evidence that the Veteran did not experience foot symptoms or injury during service.

The rationale for the opinions expressed should be explained in the examination report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



